NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                 United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 23, 2010*
                                  Decided November 24, 2010

                                            Before

                              MICHAEL S. KANNE, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐1168

ANNIE L. KINDLE,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 C 4643
WAUKEGAN COMMUNITY UNIT
SCHOOL DISTRICT 60,                                  Matthew F. Kennelly,
    Defendant‐Appellee.                              Judge.



                                          O R D E R

       Annie Kindle appeals the district court’s grant of summary judgment for Waukegan
Community Unit School District 60 on her retaliation and race discrimination claims.  But
she has pointed to no error in the district court’s decision, and we affirm.




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).  
No. 10‐1168                                                                                Page 2

        Kindle, who is African‐American, supervises a kitchen that is part of a school
cafeteria in the school district.  She filed a charge with the Equal Employment Opportunity
Commission alleging that the school district discriminated against her based on race when it
denied her a chance to take a temporary assignment at another school’s kitchen.  She
received a right‐to‐sue letter and sued in federal court.  The district court granted summary
judgment for the school district.  See Kindle v. Waukegan Cmty. Unit Dist., No. 03 C 2357
(N.D. Ill. Mar. 15, 2004).  

        A few months later, she filed a second charge with the EEOC, alleging that the school
district retaliated against her for filing her earlier EEOC charge and further discriminated
against her.  After receiving another right‐to‐sue letter, she sued in federal court, claiming in
part, that the school district (1) denied her a chance to work at her school’s kitchen in the
summer of 2004 after she filed her first EEOC charge; (2) failed to pay her for Good Friday
holidays from 1997 to 2005; and (3) refused to fill her food orders and then wrote her up for
the resulting shortages.  See 42 U.S.C. §§ 1981; 2000e‐2; 2000e‐3. 

        The district court again granted summary judgment for the school district.  Kindle v.
Waukegan Cmty. Unit Sch. Dist. 60, No. 07 C 4643, 2009 WL 4043384, at *7 (N.D. Ill. Nov. 19,
2009).  Regarding Kindle’s claim that she was denied the opportunity to work at summer
school, the court found no evidence that the school district’s reason for not hiring her—she
did not promptly respond to the school district’s invitation to be part of a staff that had been
swiftly assembled at the last minute—was pretext.  With respect to Kindle’s second claim,
the court found that the school district’s failure to pay her for past Good Fridays was an
oversight and had nothing to do with her race or prior EEOC charge.  And concerning
Kindle’s third claim, the court found that her being written up for food shortages did not
constitute the requisite adverse employment action.   

        Now proceeding pro se on appeal, Kindle disagrees with the district court’s decision
only in a general way.  She insists that unspecified, disputed facts remain, and that under
the “totality of the circumstances” a jury could have found “covert” activity on the part of
the school district in discriminating against her based on race and retaliating against her for
filing her first EEOC charge.  But she points to no specific error in the district court’s order. 
And although we take all facts in a light most favorable to Kindle, see Swearnigen‐El v. Cook
Cnty. Sheriffʹs Dep’t, 602 F.3d 852, 856 (7th Cir. 2010), she fails to challenge any aspect of the
district court’s thorough and well‐reasoned decision.  Thus, for substantially the same
reasons expressed in the district court’s order, we affirm. 

                                                                                     AFFIRMED.